Title: From Benjamin Franklin to Arthur Lee, 30 September 1779
From: Franklin, Benjamin
To: Lee, Arthur


Sir
Passy Sept. 30. 1779.
I received but Yesterday Morning just as I was going out of Town; the Letter you did me the honour of writing to me dated the 26 Inst. respecting my supplying you with Money for your Support in Spain. As I cannot furnish that Expence, and there is not, in my Opinion, any likelihood at present of your being received at that Court, I think your Resolution of returning forthwith to America, is both wise & honest.
With great Respect, I have the honour to be Sir Your most obedient and most humble Servant
B Franklin
Honble. Arthur Lee Esqr—
 
Notations in different hands: B. Franklin to A. Lee Sep 30th. 1779. / Sepr. 30th. 1779
